Luke, J.
It appears to be conclusively settled that, notwithstanding the return of a second verdict in favor of the same party, the trial judge may still exercise his discretion in granting or refusing a new trial, though that discretion may not then be as ample as on the hearing of the motion for a first new trial (Morgan v. Lamb, 16 Ga. App. 484, and cases there cited, 85 S. E. 792) ; and under the particular, facts of the instant case the second grant of a new trial was not an abuse of the discretion vested in the trial judge.

Judgment affirmed on both bills of exceptions.


Wade, C. J., and Jenkins, J., conewr.